Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 1 of 23




           Exhibit 
    Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 2 of 23
                                                                    CONFIDENTIAL


                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

                                               :
GARY KOOPMANN, TIMOTHY KIDD and
                                               :
VICTOR PIRNIK, Individually and on Behalf of
                                               :   No. 15 Civ. 7199 (JMF)
All Others Similarly Situated,
                                               :
                          Plaintiffs,          :
                                               :
                     v.                        :
                                               :
FIAT CHRYSLER AUTOMOBILES N.V.,                :
FCA US LLC, SERGIO MARCHIONNE,                 :
SCOTT KUNSELMAN, MICHAEL DAHL,                 :
STEVE MAZURE and ROBERT E. LEE,                :
                                               :
                          Defendants.          :
                                               :




               REBUTTAL EXPERT REPORT OF NICK MOLDEN
                           September 26, 2018
       Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 3 of 23
                                                                                                            CONFIDENTIAL


                                              TABLE OF CONTENTS
                                                                                                                               Page

I.     QUALIFICATIONS ......................................................................................................... 1
II.    ASSIGNMENT .................................................................................................................. 2
III.   EMISSIONS REGULATIONS IN THE EUROPEAN UNION ................................... 3
IV.    DEFEAT DEVICES.......................................................................................................... 4
V.     EMISSIONS TESTING ALONE CANNOT ESTABLISH THE PRESENCE OF A
       PROHIBITED DEFEAT DEVICE ................................................................................. 6
VI.    NONE OF THE REPORTS RELIED ON IN THE FRIEDRICH REPORT
       CONCLUDED THAT ANY FCA VEHICLE CONTAINED AN UNLAWFUL
       DEFEAT DEVICE .......................................................................................................... 10
VII.   CONCLUSION ............................................................................................................... 12
       Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 4 of 23
                                                                                 CONFIDENTIAL



I.     QUALIFICATIONS

1.     I am the founder and chief executive officer of Emissions Analytics Ltd, a company

specialising in vehicle emissions and fuel economy testing. Since its foundation in 2011, the

company has conducted independent testing and has published this data in order to give insight

to participants in the marketplace.

2.     Emissions Analytics is a commercial company, headquartered in the United Kingdom,

with a wholly-owned subsidiary in the United States and a joint venture company in the Republic

of South Korea. Its business model is to sell access to a database containing emissions and fuel

economy data, and conduct customer testing for a range of clients.

3.     Clients of Emissions Analytics include automakers, suppliers to automakers, regulators,

governments, vehicle fleets, universities, financial institutions and fuel companies.

4.     I am responsible for the operations of Emissions Analytics, including technical

operations, databased development, data analysis, sales, and business operations. I am supported

by a team located in the U.K, Germany, and the U.S.

5.     My particular expertise is in the development of test methodologies, data analysis, and

communication of results to different audiences.

6.     I am a graduate of the University of Oxford, with an MA (Hons) in Philosophy, Politics

and Economics, focusing on public and industrial economics. Those skills were then applied to a

career in business, progressively focusing on automotive data.

7.     In 2005, I set up a data analysis firm called Oxford Indices Ltd. The firm focused

primarily on automotive data analysis, including product pricing, residual values and promotions.

8.     In 2011, I founded Emissions Analytics to focus on emissions testing data in the

automotive industry. This grew out of my prior data analysis work by bringing together Portable


                                                -1-
           Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 5 of 23
                                                                               CONFIDENTIAL


Emissions Measurement Systems (“PEMS”) with data analysis techniques. After incorporation,

I recruited a team of qualified technical and data analysis personnel with the aim of becoming the

best in PEMS testing. Since starting, Emissions Analytics has conducted PEMS testing on

approximately 2000 vehicles.

9.         Since 2016, Emissions Analytics has published the “EQUA Index,” which is a free-

access vehicle ratings system for both the E.U. and U.S., based on Emissions Analytics’ test

data. The index results can be found at www.equaindex.com, along with a description of the test

methodology.

10.        The main activities I undertake as chief executive of Emissions Analytics are final

publication authority on test results, developing new test methodologies and data analytical

techniques, presenting results at industry and financial conferences, and liaising with major

clients.

11.        I am chairman of an expert workshop under the European Committee for Standardisation

(“CEN”), which was initiated in November 2017 and is aimed at standardising the data

collection method underlying comparative vehicle ratings.

12.        See Appendix A for my curriculum vitae and Appendix B for a complete list of my

publications authored in the last 10 years.

II.        ASSIGNMENT

13.        I have been retained by counsel for Fiat Chrysler Automobiles, N.V. (“FCA”) to respond

to certain opinions expressed in the August 15, 2018 report of Plaintiffs’ expert Dr. Axel

Friedrich (the “Friedrich Report”). In particular, I have been asked to assess Dr. Friedrich’s

methodology and basis for reaching his conclusion that FCA was not in compliance with




                                                 -2-
        Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 6 of 23
                                                                                                 CONFIDENTIAL


European emissions regulations during the Class Period, which I understand to be October 13,

2014 through May 23, 2017.1

14.      In forming my opinions, I relied on my extensive experience as a practising professional

in emissions testing in the automotive industry. I also reviewed data and documents from

various sources such as emissions test reports from the Kraftfahrt-Bundesamt (“KBA”) – the

Federal Motor Transport Authority in Germany – including those Dr. Friedrich relied on in his

August 15, 2018 report. A list of documents and data that I considered in forming my opinions

is attached as Appendix C.

15.      I have not previously testified in any deposition or trial.

16.      The opinions expressed in this report are my own. I am being compensated for my time

and services at my regular hourly rate of $650. I have been assisted in this matter by the staff of

Cornerstone Research, who worked under my direction. My compensation in this matter is not

contingent or based upon the content of my opinions or the outcome of this matter. I reserve the

right to update my opinions and analysis if additional information becomes available or in

response to any additional opinions offered by Plaintiffs’ experts.

III.     EMISSIONS REGULATIONS IN THE EUROPEAN UNION

17.      E.U. Commission Regulation (EC) No. 715/2007 sets the emissions standards and

introduction dates for the Euro 5 and Euro 6 stages, including limits relating to the emissions of

nitrogen oxides (“NOx”) from light duty vehicles.2

18.      During the Class Period, vehicles needed to meet these emissions levels while

undergoing testing during the New European Drive Cycle (“NEDC”). 3 The regulation further


1
  I was not asked to, nor am I, offering any opinions in this report about whether any FCA vehicles are, or are not, in
compliance with E.U. emissions regulations.
2
  Council Regulation 715/2007, art. 10, 2007 O.J. (L 171) [hereinafter EC 715/2007]; id at App. 6.


                                                         -3-
        Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 7 of 23
                                                                                  CONFIDENTIAL


requires that: “[t]he manufacturer shall equip vehicles so that the components likely to affect

emissions are designed, constructed and assembled so as to enable the vehicle, in normal use, to

comply with this Regulation and its implementing measures.”4

19.     As discussed further below, EC 715/2007 also provides that “[t]he use of defeat devices

that reduce the effectiveness of emission control systems shall be prohibited.”5 This prohibition

contains certain exceptions, in particular where the “need for the device is justified in terms of

protecting the engine against damage or accident and for safe operation of the vehicle.”6

IV.     DEFEAT DEVICES

20.     EC 715/2007 defines “defeat device” as “any element of design which senses

temperature, vehicle speed, engine speed (RPM), transmission gear, manifold vacuum or any

other parameter for the purpose of activating, modulating, delaying or deactivating the operation

of any part of the emission control system, that reduces the effectiveness of the emission control

system under conditions which may reasonably be expected to be encountered in normal vehicle

operation and use.”7

21.     EC 715/2007 provides that “[t]he use of defeat devices that reduce the effectiveness of

emission control systems shall be prohibited.”8

22.     There are three exceptions to the prohibition on defeat devices. Specifically, “[t]he

prohibition shall not apply where (a) the need for the device is justified in terms of protecting the

engine against damage or accident and for safe operation of the vehicle; (b) the device does not

function beyond the requirements of engine starting; or (c) the conditions are substantially



3
  Commission Regulation 692/2008, 2008 O.J. (L 199).
4
  EC 715/2007, supra note 2, art. 5, at 1.
5
  Id. art. 5, at 2.
6
  Id. art. 5, at 2(a).
7
  Id. art. 3, at 10.
8
  Id. art. 5, at 2.

                                                       -4-
        Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 8 of 23
                                                                                             CONFIDENTIAL


included in the test procedures for verifying evaporative emissions and average tailpipe

emissions.”9

23.     Neither EC 715/2007 nor any other European regulation in effect during the Class Period

provided any additional definitive information about these three exceptions, or the criteria for

determining whether the exceptions were applicable in a given case.10

24.     In my opinion, given the lack of guidance on how the exceptions to the defeat device

prohibition should be interpreted, along with the inherent vagueness in the plain language of the

exceptions, the application of the defeat device prohibition is ambiguous in a given case.

25.     This position is supported by the KBA Report, relied on by Dr. Friedrich, which

recognizes that the defeat device “provision lacks sufficient clarification and legal certainty.”11

26.     For example, the exception for protecting the engine (exception (a) in ¶ 22, above) in the

regulation is ambiguous in a number of respects. First, the exact scope of what is meant by

“engine” is unclear, including as to what degree components such as turbochargers and exhaust

gas recirculation (“EGR”) valves come within that concept. Second, the nature of the damage to

be protected from is unspecified. Third, the extent of engine damage a manufacturer must allow

before the use of a defeat device is acceptable is not quantified.

27.     Indeed, protection of the engine and its components is crucial, as fouling by the build-up

of solid matter or by the effects of water condensation can lead to reduced function of the

emissions control system. As the KBA Report recognizes, “strategies designed to ramp out the

amount of EGR can be ultimately considered as measures to ensure emission control” because



9
  Id.
10
   Rep. by the “Volkswagen” Comm. of Inquiry, Fed. Ministry of Transp. and Digital Infrastructure, at 122 (April
2016) [hereinafter “KBA Report”]; Int’l Council on Clean Transp. [ICCT], Defeat Devices under the U.S. and EU
Passenger Vehicle Emissions Testing Regulations, at 3 (March 2016),
https://www.theicct.org/sites/default/files/publications/ICCT_defeat-devices-reg-briefing_20160322.pdf.
11
   KBA report, supra note 10, at 122.

                                                       -5-
        Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 9 of 23
                                                                                            CONFIDENTIAL


“independent research” has confirmed that “[t]he formation of a deposit or lacquer may lead to a

failure of the EGR valve and clog the EGR cooler,” which “will lead to a substantial reduction in

the amount of EGR which in turn implicates an increase in NOx.”12

28.     In addition, as noted, a defeat device is defined as a design element that reduces the

effectiveness of an emission control system during “normal use.”13

29.     The regulations do not define “normal use” and there is no general consensus on its

meaning. For instance, the KBA report, which the Friedrich Report cites, acknowledges that the

term is “linguistically very vague” and “allows room for interpretation.”14 Further, the KBA

report suggests: “It would have been advisable that the European legislature had specified and

explained the constituent element of ‘normal use’ at the time of the entry into force of Regulation

EC 715/2007, with regard to what it entails and how such ‘normal use’ is to be simulated.”15

30.     Based on my personal experience, normal use could take at least three different

meanings. First, it could mean that driving on average must be in line with average driving

across Europe. Second, it could mean that driving on average should be no more extreme (but

potentially less extreme) than average European driving. Third, it could mean that driving

should be in line with the average driving in the country in which the driving takes place – given

that driving conditions and styles differ between countries in the EU.

V.      EMISSIONS TESTING ALONE CANNOT ESTABLISH THE PRESENCE OF A
        PROHIBITED DEFEAT DEVICE

31.     There are many potential explanations of elevated emissions in real-world operation

compared to regulatory limits, without the presence of an unlawful defeat device.16


12
   KBA report, supra note 10, at 18–19.
13
   EC 715/2007, supra note 2, art. 5, at 1.
14
   KBA Report, supra note 10, at 122.
15
   Id.
16
   Int’l Council on Clean Transp. [ICCT], The Real Urban Emissions (TRUE) Initiative Vehicle Rating, at 2-3 (June
2018), https://www.theicct.org/sites/default/files/TRUE_vehicle_rating_factsheet_20180604_0.pdf.

                                                       -6-
          Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 10 of 23
                                                                                            CONFIDENTIAL


32.       As an initial matter, maintenance issues with the test vehicle may result in increased

emissions levels. For example, parts may have been replaced with defective or non-approved

components, and those repairs may not have been recorded in the service history of the vehicle.17

33.       When the vehicle is started after a long period switched off, the engine will be cold. For

a diesel engine, it is likely that NOx emissions will be elevated for up to 15 minutes. In tests

published by Emissions Analytics, after one minute of operation NOx emissions were on average

32% higher than the emissions when the engine is warm.18

34.       All diesel vehicles from Euro 5 onwards in practice are equipped with a diesel particulate

filter.    Most of these filters undergo a periodic “regeneration,” during which the material

collected in the filter is incinerated and exhausted from the vehicle. During this period, NO x

emissions are typically 3.3 times higher for Euro 6 diesels.19 Usually it is possible to identify

and exclude these periods of regeneration from test results by identifying elevated exhaust

temperature. But there are cases where regenerations are attempted by the vehicle without the

signature exhaust temperature. Therefore, it is possible for test results to include some elevated

emissions from regenerations.

35.       The NEDC laboratory test results can also be artificially low due to the use of certain

allowances and tolerances permitted under the regulation. The rollers of the dynamometer are

configured with values that are intended to mimic the rolling resistance of the car when driven on

the road. These values are determined from a “coast down test,” which takes place on a track

and involves allowing the vehicle to coast down, out of gear, from a higher speed to a low speed,



17
   Id.
18
   Newsletter, Emissions Analytics, Why Cold Starts Could Freeze Air Pollution Improvements (July 6, 2017),
https://www.emissionsanalytics.com/news/can-driving-styles-prove-the-smarter-route-to-better-fuel-economy-and-
emissions-lr5c2.
19
   Newsletter, Emissions Analytics, Real Driving Emissions is a Tough Regulation, but also a Risky One (July 18,
2018), https://www.emissionsanalytics.com/news?month=July-2018.

                                                       -7-
       Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 11 of 23
                                                                                          CONFIDENTIAL


from which the inertial values are calculated or looked up from official reference tables. During

the coast down test, manufacturers are permitted to implement strategies such as eliminating as

much weight from the vehicle as possible, maximising permitted tire pressures, and using test

tracks at advantageous altitudes. The use of these strategies during the coast down test and the

input of the resulting values into dynamometer testing can ultimately increase the difference

between laboratory certification and real on-road test results.20

36.     Driving outside of the dynamic boundaries in the certification test can lead to

significantly elevated emissions. This may be due to higher speeds, higher rates of accelerations,

steeper gradients or suboptimal gear shift strategies. For example, in results cited by Emissions

Analytics, by driving on the motorway at up to 160 kph rather than just 110 kph, the average

increase in NOx across eight diesel vehicles was 552%.21 Vehicles 7 and 8 in the analysis show

particularly high variance between the two maximum speeds, with the higher speed scenario

showing NOx emissions around ten times greater.

37.     The KBA report cited in the Friedrich Report highlights these dynamic factors and also

identifies potential effects from the higher vehicle weight: “In principle, the results of the PEMS

on-the-road measurements were higher than the measurement results on the dynamometer, which

is due to the impact of higher loads (road load, higher mass because of two test persons inside,

PEMS, test device and mass of the optional equipment).”22 “However, this in itself does not

constitute legal non-conformity since the NOx threshold value only applies to the statutory Type




20
   Int’l Council on Clean Transp. [ICCT], Real World Emissions in 2020 and Beyond, Impacts of WLTP and
Emerging Technologies, at 3 (June 9, 2016), https://www.transportenvironment.org/sites/te/files/Real%20world%
20emissions%20in%202020%20and%20beyond%20-%20ICCT%20-%20Alex%20Stewart.pdf.
21
   Newsletter, Emissions Analytics, Discrepancies between Best and Worst Diesel Cars Reaches Record High (June
22, 2018), https://www.emissionsanalytics.com/news/discrepancies-between-best-and-worst-diesel-cars-reaches-
record-high.
22
   KBA Report, supra note 10, at 18.

                                                     -8-
       Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 12 of 23
                                                                                  CONFIDENTIAL


1 test23 including all boundary conditions.”24 During his deposition, Dr. Friedrich conceded that

this statement is correct.25

38.       Thus, without inspecting the test vehicle (including its electronic and physical control

systems), it is not possible to definitively identify the cause of excessive emissions identified in a

vehicle test.

39.       Dr. Friedrich concedes that he did not perform any inspections or analyses of the actual

vehicles tested in the regulator reports that he cites.26

40.       Moreover, even if one were to establish that the increased emissions identified in a

vehicle test resulted from an emissions control device present in the test vehicle, it is then

necessary to analyse whether that emissions control device falls within one of the three defeat

device exceptions specified in EC 715/2007. For example, if the emissions control device is

“justified in terms of protecting the engine against damage,” then the device is not an unlawful

defeat device under EC 715/2007.27

41.       Dr. Friedrich admits that he did not consider whether any of the three defeat device

exceptions in EC 715/2007 applied to the vehicles in the tests on which he relies.28

42.       Thus, without inspection of and complete visibility into electronic and physical controls

systems, it cannot be proven that increases in NOx emissions are caused by an unlawful defeat

device.




23
   This is a the certification test based on the NEDC test. See id.
24
   Id.
25
   Friedrich Dep. 212:17–23.
26
   Friedrich Dep. 175:11–19, 192:14–193:15, 237:20–238:9.
27
   EC 715/2007, supra note 2, art. 5, at 2(a).
28
   Friedrich Dep. 294:3–12, 297:12–25, 317:12–21, 323:7–324:10.

                                                         -9-
       Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 13 of 23
                                                                                              CONFIDENTIAL


43.     Further, Dr. Friedrich acknowledged at his deposition that before a regulator can make a

determination of non-compliance, “legally, you have to discuss the results with the manufacturer;

otherwise, you cannot take legal action.”29

44.     In keeping with that requirement, the Dutch, German and French reports all noted that car

manufacturers were given opportunities to discuss emissions results and any emissions control

strategies contained in their vehicles.30

45.     Dr. Friedrich admitted that he did not speak to FCA about the results of any of the vehicle

tests he cites.31

46.     In summary, vehicle emissions testing alone cannot support the conclusion that a given

vehicle contains an unlawful defeat device.

VI.     NONE OF THE REPORTS RELIED ON IN THE FRIEDRICH REPORT
        CONCLUDED THAT ANY FCA VEHICLE CONTAINED AN UNLAWFUL
        DEFEAT DEVICE.

47.     In support of his opinion that FCA vehicles were not in compliance with E.U. emissions

regulations, Dr. Friedrich relies on emissions tests conducted by the Deutsche Umwelthilfe

(“DUH”), and reports published by German, Dutch and French regulators. In my opinion, none

of these reports are sufficient to demonstrate that FCA failed to comply with E.U. emissions

regulations.

48.     The tests conducted by DUH and referenced in the Friedrich Report, which were

overseen by Dr. Friedrich, were limited to measuring tailpipe emissions of certain vehicles

during various testing protocols. As demonstrated above at ¶¶ 22–24, 31–46, elevated tailpipe

29
   Friedrich Dep. 239:6–9.
30
   Ministère de l'Environnement, de l'Energie et de la Mer, Rapport Final de la Commission Independante Mise en
Place par la Ministre Segolene Royal après la Revelation de l'Affaire Volkswagen, at 6 (July 29, 2016) [hereinafter
“MEEM Report”]; Rijksdienst voor het Wegverkeer (RDW), RDW Emission Test Programme: Results of the
Follow-up Investigation into the Presence of Unauthorised Defeat Devices, at 3 (July 2017) [hereinafter “RDW
Report”]; KBA report, supra note 10, at 18.
31
   Friedrich Dep. 294:21–295:10, 332:22–333:21.


                                                       -10-
       Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 14 of 23
                                                                                   CONFIDENTIAL


emissions alone cannot establish whether a vehicle is not in compliance with E.U. emissions

regulations.    Such a determination would require, at a minimum, examination of vehicle

calibrations and emissions control software, as well as evaluation of whether a permitted

exception justifies the level of NOx emissions. As Dr. Friedrich conceded during his deposition,

he did not consider or examine the calibrations or software on any of the vehicles he tested, nor

did he evaluate whether any emissions control strategy in any FCA vehicle fell within the

regulatory exceptions.32 Accordingly, the DUH testing is insufficient to demonstrate that any

FCA vehicle is not in compliance with E.U. emissions regulations.

49.     The regulator reports on which Dr. Friedrich relies also do not demonstrate that any FCA

vehicle was not in compliance with E.U. emissions regulations. First, for certain FCA vehicles,

the regulators did not find the vehicles to be out of compliance with EU emissions regulations.

For example, the Dutch RDW report cleared two variants of the Jeep Wrangler as well as the

Suzuki SX4 (which uses an FCA powertrain) because “reduced operation of the emission control

system [was] necessary for engine protection.”33             As a result, the RDW stated that it had

“conclud[ed] the investigation” of these vehicles.34 The KBA report found that FCA explained

the elevated NOx emissions in the Fiat Panda “in a technically plausible and acceptable manner”

because it reduced EGR “to avoid the thermal overload of the particulate filter for certain driving

conditions.”35 The KBA placed the Fiat Panda in “Group 1” in its report, which meant that the

Fiat Panda either contained no “anomalies” or that FCA could “explain certain anomalies with

regard to the amount of NOx in a technically plausible and acceptable manner.”36



32
   Friedrich Dep. 294:3–12, 297:12–25, 317:12–21, 323:7–324:10.
33
   RDW Report, supra note 30, at 6.
34
   Id. at 23, 34.
35
   KBA report, supra note 10, at 18, 32.
36
   Id. at 18.

                                                    -11-
       Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 15 of 23
                                                                                        CONFIDENTIAL


50.     Second, for other FCA vehicles, the regulators explicitly stated that further information

was needed before conclusions could be drawn about the vehicles. For example, the German

KBA report states that FCA provided justifications based on engine protection for NOx

emissions from the Alfa Romeo Giulietta, Fiat Ducato, Jeep Cherokee, and Suzuki Vitara.37 The

Dutch RDW report notes that FCA provided similar justifications for the Jeep Grand Cherokee,

and Suzuki Vitara.38 Both regulators observed that further investigation was necessary before

any conclusions could be made about these vehicles.39 Further, the French report stated that it

“did not demonstrate the illegal defeat devices at this stage” and it required “further

investigation.”40

51.     Accordingly, none of the regulator reports relied on by Dr. Friedrich concluded that FCA

was not in compliance with E.U. emissions regulations.41

VII.    CONCLUSION

52.     Based on the foregoing, in my opinion, Dr. Friedrich’s report fails to demonstrate that

FCA was not in compliance with E.U. emissions regulations.




37
   Id. at 70, 78, 90, 108.
38
   RDW Report, supra note 30, at 5, 35–36, 39.
39
   Id. at 3, 5; KBA Report, supra note 10, at 18–19, 128.
40
   MEEM Report, supra note 30, at 25.
41
   Id.; RDW Report, supra note 30; KBA Report, supra note 10, at 32, 70, 78, 90, 108.

                                                      -12-
Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 16 of 23
                                                                 CONFIDENTIAL




                             Executed this 26th day of September 2018




                             ___________________________________
                                           Nick Molden




                               -1-
Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 17 of 23
  Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 18 of 23
                                                                        Appendix A

2000-1          Business Development Manager, Brand Republic, Haymarket Business
                Publications Ltd
                Developed business plan to launch on-line marketing portal, bringing
                together all Haymarket’s relevant print titles.    Responsible for
                commercial and technical development and launch of site.

                Key achievements:
                    x Won PPAi Best New Launch award
                    x Launched site on time and on budget
                    x Overtook rival to become market leader
                    x Negotiated agreements with content partners.

1998-2000       Business Development Manager, Haymarket Publishing Group Ltd
                Responsible for assessment and development of launch and
                acquisition proposals across the Group (business and consumer
                publishing and exhibitions). Provided analysis for development of
                operational policies and on-line strategy.

                Key achievements:
                    x Developed Group growth strategy plan
                    x Three major new launches and two acquisitions
                    x Developed Car Price Index for What Car? – economic
                        indicator used by Monetary Policy Committee et al.

1997-98         Managing Director, Oxygen 107.9fm Ltd
                In charge of all executive aspects of the radio station, including
                programming, personnel (employees and volunteers), sales and fund-
                raising, marketing and strategy.

                Key achievements:
                    x Managed staff of four plus team of 100+ volunteers
                    x Delivered major sponsorships including with Reuters
                    x Ensured compliance with Radio Authority licence
                    x Managed operating board and trustees pro-actively
                    x Conducted sales process that resulted in £0.7m transaction.

1994-97         Co-founder and Business Development Director, Oxygen 107.9fm Ltd
                Set up project to establish the first student-run FM radio station.
                Board director, responsible for sales and procurement, including
                transmitter and studio facilities.

                Key achievements:
                    x Lobbied regulator to advertise licence in Oxford
                    x Raised £200,000 initial finance
                    x Compiled successful application document
                    x Created board of trustees of key industry figures.

Education

1992-95         Christ Church, Oxford University, reading Philosophy, Politics &
                Economics: MA (Hons.)
                Degree            First in Final Examinations
                                  Distinction in Preliminary Examinations
                Prizes            Gladstone Scholar, 1993-95

Summer 1992     Sorbonne, Paris
                French language course, ‘Niveau Supérieur’.

1986-92         Royal Grammar School, High Wycombe
                A Level           6 at grade A
   Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 19 of 23
                                                                           Appendix A

Recent Publications

September 2016        University of Cambridge: Research data supporting “Engine maps of
                      fuel use and emissions from transient driving cycles"
                      https://www.repository.cam.ac.uk/handle/1810/257503
November 2016         Atmospheric Environment: A Portable Emissions Measurement System
                      (PEMS) study of NOx and primary NO2 emissions from Euro 6 diesel
                      passenger cars and comparison with COPERT emission factors
                      http://www.sciencedirect.com/science/article/pii/S13522310163072X
December 2016         Applied Energy: Engine maps of fuel use and emissions from transient
                      driving cycles
                      https://www.sciencedirect.com/science/article/pii/S030626191631284
                      3
July 2017             University of Lancaster: In-Cabin Air Quality and Ride Comfort
                      http://eprints.lancs.ac.uk/87218/
April 2018            Science of The Total Environment: Real world CO2 and NOx emissions
                      from 149 Euro 5 and 6 diesel, gasoline and hybrid passenger cars
                      https://www.sciencedirect.com/science/article/pii/S004896971733329
                      6
      Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 20 of 23

                                                                         Appendix B

          Publications Authored in the Last Ten Years
Rosalind O'Driscoll, Marc E.J. Stettler, Nick Molden, Tim Oxley, Helen M. ApSimon (2018).
“Real world CO2 and NOx emissions from 149 Euro 5 and 6 diesel, gasoline and hybrid
passenger cars.” Science of Total Environment. Vol. 621, April 2018: 282-290.

Douglas Booker, Nick Molden, (2018). “Vehicle Interior Air Quality Dynamics”. Lancaster
University. (Conference paper, published).

Douglas Booker, Nick Molden, Dr Ian Marshall, Dr David Booker (2017). “Quantifying Solid
and Total Particle Number Concentrations from an Array of Vehicles Using the ‘Plume Chaser
Method’.” Lancaster University. (Conference paper, published).

Douglas Booker and Nick Molden, (2018). “Vehicle Interior Air Quality: Ultrafine Particles.”
ETH Zurich Combustion Generated Nanoparticles. Lancaster University. (Conference paper,
published).

Douglas Booker, Nick Molden, David Booker (2017). ‘In-Cabin Air Quality and Ride
Comfort.’ In: CRC Real World Emissions Workshop, March 2017.

Douglas Booker and Nick Molden, Charlotte Farr (2018). “Vehicle Interior Air Quality:
Volatile Organic Compounds.” Lancaster University. (Conference paper, published).

Rosalind O'Driscoll, Helen M. ApSimon, Tim Oxley, Nick Molden, Marc E.J. Stettler,
Aravinth Thiyagarajahd (2016). “A Portable Emissions Measurement System (PEMS) study
of NOx and primary NO2 emissions from Euro 6 diesel passenger cars and comparison with
COPERT emission factors.” Atmospheric Environment Vol. 145, Nov. 2016: 81-91.

J. D. K. Bishop, M. E. J. Stettler, N. Molden, A.M. Boies (2016). “Research data supporting
‘Engine maps of fuel use and emissions from transient driving cycles’”. University of
Cambridge. https://doi.org/10.17863/CAM.1736

Nick Molden (2017). “Very cleanest cars revealed: new A+ rating from the EQUA Index”.
http://www.emissionsanalytics.com

Nick Molden (2017). “Emissions Reduction Potential from Smoother Driving”.
http://www.emissionsanalytics.com

Nick Molden (2017). “Electric vehicles now rated by EQUA Index – Tesla 3 result”.
http://www.emissionsanalytics.com

Nick Molden (2018). “Cutting             pollution    and    improving    public    health”.
http://www.emissionsanalytics.com

Nick Molden (2018). “Rethinking scrappage for addressing vehicle emissions”.
http://www.emissionsanalytics.com

Nick Molden (2018). “New Real Driving Emissions regulation increases pressure on annual
inspection and maintenance”. http://www.emissionsanalytics.com
      Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 21 of 23

                                                                         Appendix B

          Publications Authored in the Last Ten Years

Nick Molden (2018). “Discrepancies between best and worst diesel cars reaches record high”.
http://www.emissionsanalytics.com

Nick Molden (2018). “Real Driving Emissions is a tough regulation, but also a risky one”.
http://www.emissionsanalytics.com
                Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 22 of 23
                                                                                                      Appendix C
                                               'RFXPHQWV&RQVLGHUHG
'RFXPHQW7LWOH                                                                                          'RFXPHQW'DWH

/HJDO'RFXPHQWV
)RXUWK$PHQGHG&RPSODLQWIRU9LRODWLRQVRIWKH)HGHUDO6HFXULWLHV/DZVGary Koopmann, Timothy           $XJXVW
Kidd and Victor Pirnik, Individually and on Behalf of All Others Similarly Situated v. Fiat Chrysler
Automobiles N.V., FCA US LLC, Sergio Marchionne, Richard Palmer, Scott Kunselman, Michael Dahl,
Steve Mazure, and Robert E. Lee

([SHUW5HSRUWV
([SHUW5HSRUWRI$[HO)ULHGULFK                                                                         $XJXVW

'HSRVLWLRQV
'HSRVLWLRQRI$[HO)ULHGULFK                                                                            6HSWHPEHU

5HVHDUFK6WXGLHVDQG5HSRUWV
³12[HPLVVLRQPHDVXUHPHQWVRIDGLHVHOSDVVHQJHUFDU)LDW;0-:'(852´'HXWVFKH           )HEUXDU\
8PZHOWKLOIH
5DFKHO0XQFULHI-RKQ*HUPDQDQG-RH6FKXOW]³'HIHDWGHYLFHVXQGHUWKH86DQG(8SDVVHQJHU          0DUFK
YHKLFOHHPLVVLRQVWHVWLQJUHJXODWLRQ´7KH,QWHUQDWLRQDO&RXQFLORQ&OHDQ7UDQVSRUWDWLRQ ,&&7 
³5DSSRUWILQDOGHODFRPPLVVLRQLQGpSHQGDQWHPLVHHQSODFHSDUOD0LQLVWUH6pJROqQH5R\DODSUqVOD      -XO\
UpYpODWLRQGHO¶DIIDLUH9RONVZDJHQ´0LQLVWqUHGHO¶(QYLURQQHPHQWGHO eQHUJLHHWGHOD0HU
³5':(PLVVLRQ7HVW3URJUDPPH5HVXOWVRIWKHIROORZXSLQYHVWLJDWLRQLQWRWKHSUHVHQFHRI                -XO\
XQDXWKRUL]HGGHIHDWGHYLFHV´5':
5HLQHU*HXOHQDQG5HPR.OLQJHU³5HFKWVJXWDFKWHUOLFKH6WHOOXQJQDKPH]XU=XOlVVLJNHLWGHU                0DUFK
9HUZHQGXQJYRQ$EVFKDOWHLQULFKWXQJHQEHL(PLVVLRQVNRQWUROOV\VWHPHQYRQ3HUVRQHQNUDIWZDJHQ´
'HXWVFKH8PZHOWKLOIH
³5HSRUWE\WKH9RONVZDJHQ&RPPLVVLRQRI,QTXLU\´*HUPDQ)HGHUDO0LQLVWU\RI7UDQVSRUWDQG            $SULO
'LJLWDO,QIUDVWUXFWXUH
³7KH5HDO8UEDQ(PLVVLRQV 758( ,QLWLDWLYHYHKLFOHUDWLQJ´7KH5HDO8UEDQ(PLVVLRQV,QLWLDWLYH        -XQH

3XEOLFO\$YDLODEOH0DWHULDOV
$OH[6WHZDUW³5HDOZRUOGHPLVVLRQVLQDQGEH\RQGLPSDFWVRI:/73DQGHPHUJLQJ                    -XQH
WHFKQRORJLHV´The International Council on Clean Transportation
KWWSVZZZWUDQVSRUWHQYLURQPHQWRUJVLWHVWHILOHV5HDOZRUOGHPLVVLRQVLQDQ
GEH\RQG,&&7$OH[6WHZDUWSGIDFFHVVHG6HSWHPEHU
³'HXWVFKH8PZHOWKLOIHHQWKOOWVFKPXW]LJVWHLWDOLHQLVFKHIUDQ]|VLVFKHXQGGHXWVFKH'LHVHO3NZPLW      1RYHPEHU
EHUIDFKHU12[*UHQ]ZHUWEHUVFKUHLWXQJ´Deutsche Umwelthilfe
KWWSVZZZGXKGHSUHVVHSUHVVHPLWWHLOXQJHQSUHVVHPLWWHLOXQJGHXWVFKHXPZHOWKLOIHHQWKXHOOW
VFKPXW]LJVWHLWDOLHQLVFKHIUDQ]RHVLVFKHXQGGHXWVFKHGLHVHOSNZPLWDFFHVVHG6HSWHPEHU
³'HXWVFKH8PZHOWKLOIHIRUGHUWVRIRUWLJHQ9HUNDXIVVWRSSIUGHQ)LDW[0XOWL-HWXQGDOOHZHLWHUH      0D\
'LHVHO3NZPLW$EVFKDOWHLQULFKWXQJHQ´Deutsche Umwelthilfe
KWWSVZZZGXKGHSUHVVHSUHVVHPLWWHLOXQJHQSUHVVHPLWWHLOXQJGHXWVFKHXPZHOWKLOIHIRUGHUWVRIRUWLJHQ
YHUNDXIVVWRSSIXHUGHQILDW[PXOWLMHWXQGDOOHZHLWHUHGDFFHVVHG6HSWHPEHU
³'HXWVFKH8PZHOWKLOIHPDKQW)LDWDEXQGEHDQWUDJWYRUGHP/DQGJHULFKW'DUPVWDGWGHQ(UODVVHLQHU        0D\
HLQVWZHLOLJHQ9HUIJXQJJHJHQ2SHO´Deutsche Umwelthilfe
KWWSVZZZGXKGHSUHVVHSUHVVHPLWWHLOXQJHQSUHVVHPLWWHLOXQJGHXWVFKHXPZHOWKLOIHPDKQWILDWDE
XQGEHDQWUDJWYRUGHPODQGJHULFKWGDUPVWDGWGHQHUODVVHLQHUHLQVDFFHVVHG6HSWHPEHU



                                                                                                                  Page 1
                 Case 1:15-cv-07199-JMF Document 318-2 Filed 01/18/19 Page 23 of 23
                                                                                                          Appendix C
'RFXPHQW7LWOH                                                                                             'RFXPHQW'DWH
³'HXWVFKH8PZHOWKLOIHVWHOOWPHKUDOVIDFKHUK|KWH6WLFNR[LG(PLVVLRQHQEHLHLQHPJHWHVWHWHQ)LDW       )HEUXDU\
;'LHVHOIHVW´Deutsche Umwelthilfe
KWWSVZZZGXKGHSUHVVHSUHVVHPLWWHLOXQJHQSUHVVHPLWWHLOXQJGHXWVFKHXPZHOWKLOIHVWHOOWPHKUDOV
IDFKHUKRHKWHVWLFNR[LGHPLVVLRQHQEHLHLQHPJHWHVWHWHQILDWDFFHVVHG6HSWHPEHU
³'HXWVFKH8PZHOWKLOIHYHUNODJW)LDW&KU\VOHU'HXWVFKODQGZHJHQLUUHIKUHQGHU:HUEHDXVVDJHQ]XP             -XO\
)LDW[EHLP/DQGJHULFKW)UDQNIXUW´Deutsche Umwelthilfe
KWWSVZZZGXKGHSUHVVHSUHVVHPLWWHLOXQJHQSUHVVHPLWWHLOXQJGHXWVFKHXPZHOWKLOIHYHUNODJWILDW
FKU\VOHUGHXWVFKODQGZHJHQLUUHIXHKUHQGHUZHUEHDXVVDJHQ]XPILDWDFFHVVHG6HSWHPEHU
³)LDW&KU\VOHU'HXWVFKODQGHUNHQQWQRFKDQKlQJLJHQ.ODJHDQVSUXFKGHU'HXWVFKHQ8PZHOWKLOIHZHJHQ           -XQH
LUUHIKUHQGHU:HUEHDXVVDJHQ]XP)LDW[DQ´Deutsche Umwelthilfe
KWWSVZZZGXKGHSUHVVHSUHVVHPLWWHLOXQJHQSUHVVHPLWWHLOXQJILDWFKU\VOHUGHXWVFKODQGHUNHQQWQRFK
DQKDHQJLJHQNODJHDQVSUXFKGHUGHXWVFKHQXPZHOWKLOIHZHJHQLUUDFFHVVHG6HSWHPEHU
³'LVFUHSDQFLHVEHWZHHQ%HVWDQG:RUVW'LHVHO&DUV5HDFKHV5HFRUG+LJK´Emissions Analytics               -XO\
KWWSVZZZHPLVVLRQVDQDO\WLFVFRPQHZVGLVFUHSDQFLHVEHWZHHQEHVWDQGZRUVWGLHVHOFDUVUHDFKHV
UHFRUGKLJKDFFHVVHG6HSWHPEHU
³:K\FROGVWDUWVFRXOGIUHH]HDLUSROOXWLRQLPSURYHPHQWV´Emissions Analytics                            -XO\
KWWSVZZZHPLVVLRQVDQDO\WLFVFRPQHZVFDQGULYLQJVW\OHVSURYHWKHVPDUWHUURXWHWREHWWHUIXHO
HFRQRP\DQGHPLVVLRQVOUFDFFHVVHG6HSWHPEHU

5HJXODWLRQ                                                                                                 

³5HJXODWLRQ (& 1RRIWKH(XURSHDQ3DUOLDPHQWDQGRIWKH&RXQFLORI-XQHRQW\SH         -XQH
DSSURYDORIPRWRUYHKLFOHVZLWKUHVSHFWWRHPLVVLRQVIURPOLJKWSDVVHQJHUDQGFRPPHUFLDOYHKLFOHV          
  (XURDQG(XUR DQGRQDFFHVVWRYHKLFOHUHSDLUDQGPDLQWHQDQFHLQIRUPDWLRQ´2IILFLDO-RXUQDORI     
WKH(XURSHDQ8QLRQ                                                                                        
                                                                                                           
³&RPPLVVLRQ5HJXODWLRQ (& 1RRI-XO\LPSOHPHQWLQJDQGDPHQGLQJ5HJXODWLRQ               -XO\
  (& 1RRIWKH(XURSHDQ3DUOLDPHQWDQGRIWKH&RXQFLORQW\SHDSSURYDORIPRWRUYHKLFOHV
ZLWKUHVSHFWWRHPLVVLRQVIURPOLJKWSDVVHQJHUDQGFRPPHUFLDOYHKLFOHV (XURDQG(XUR DQGRQ
DFFHVVWRYHKLFOHUHSDLUDQGPDLQWHQDQFHLQIRUPDWLRQ´2IILFLDO-RXUQDORIWKH(XURSHDQ8QLRQ





                                                                
                                                                                                                                
                                                                                                                     Page 2
